                                                                     Case 2:16-cv-01934-RFB-BNW Document 90 Filed 03/09/20 Page 1 of 3




                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   TAYLOR T. HAYWOOD, ESQ.
                                                                 Colorado Bar No. 46664 (Admitted Pro Hac Vice)
                                                             8   AKERMAN LLP
                                                                 1900 Sixteenth Street, Suite 1700
                                                             9   Denver, Colorado 80202
                                                                 Telephone: (303) 260-7712
                                                            10   Facsimile: (303) 260-7714
                                                                 Email: taylor.haywood@akerman.com
                                                            11
                                                                 Attorneys for plaintiff and counter-defendant
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Nationstar Mortgage LLC
                      LAS VEGAS, NEVADA 89134




                                                            13                               UNITED STATES DISTRICT COURT
AKERMAN LLP




                                                            14                                       DISTRICT OF NEVADA
                                                            15   NATIONSTAR MORTGAGE LLC,
                                                                                                                  Case No.:   2:16-cv-01934-RFB-BNW
                                                            16                 Plaintiff,
                                                                 vs.
                                                            17                                                    MOTION TO REMOVE ATTORNEY
                                                                 THE LEGACY ESTATES PROPERTY                      FROM ELECTRONIC SERVICE LIST
                                                            18   OWNERS ASSOCIATION; LAS VEGAS
                                                                 DEVELOPMENT GROUP LLC; PADESHAH
                                                            19   HOLDINGS LTD.; and NEVADA
                                                                 ASSOCIATION SERVICES, INC.
                                                            20
                                                                               Defendants.
                                                            21
                                                                 LAS VEGAS DEVELOPMENT GROUP, LLC,
                                                            22   a Nevada limited liability company,

                                                            23                 Counterclaimant,
                                                                 vs.
                                                            24
                                                                 NATIONSTAR MORTGAGE LLC, a Delaware
                                                            25   limited liability company,

                                                            26                 Counter-Defendant.

                                                            27

                                                            28
                                                                                                              1
                                                                 52307066;1
                                                                       Case 2:16-cv-01934-RFB-BNW Document 90 Filed 03/09/20 Page 2 of 3



                                                                 LAS VEGAS DEVELOPMENT GROUP, LLC,
                                                             1   a Nevada limited liability company,
                                                             2                       Cross-Claimant,
                                                                 vs.
                                                             3
                                                                 PADESHAH HOLDINGS, LLC, a Nevada
                                                             4   limited liability company; DOE individuals I
                                                                 through XX; and ROE CORPORATIONS I
                                                             5   through XX,
                                                             6                       Cross-Defendants.
                                                             7   LAS VEGAS DEVELOPMENT GROUP, LLC,
                                                                 a Nevada limited liability company,
                                                             8
                                                                                     Third Party Plaintiff,
                                                             9
                                                                 vs.
                                                            10
                                                                 MANOUCHER S. DEZFOOLI, individually and
                                                            11   as Trustee of the DEZFOOLI FAMILY TRUST;
                                                                 SOOSAN DEZFOOLI, individually and as
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Trustee of the DEZFOOLI FAMILY TRUST;
                                                                 DOE individuals I through XX; and ROE
                      LAS VEGAS, NEVADA 89134




                                                            13   CORPORATIONS I THROUGH xx,
AKERMAN LLP




                                                            14                       Third Party Defendants.
                                                            15

                                                            16                Plaintiff and counter-defendant Nationstar Mortgage LLC provides notice Jared M. Sechrist
                                                            17   is no longer associated with the law firm of Akerman LLP.
                                                            18   ///
                                                            19   ///
                                                            20   ///
                                                            21   ///
                                                            22   ///
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                                                                                      2
                                                                 52307066;1
                                                                     Case 2:16-cv-01934-RFB-BNW Document 90 Filed 03/09/20 Page 3 of 3




                                                             1                Nationstar requests Mr. Sechrist be removed from the CM/ECF service list.

                                                             2                Respectfully submitted this 9th day of March, 2020.

                                                             3                                                    AKERMAN LLP

                                                             4                                                    /s/ Taylor T. Haywood
                                                                                                                  DARREN T. BRENNER, ESQ.
                                                             5                                                    Nevada Bar No. 8386
                                                                                                                  JAMIE K. COMBS, ESQ.
                                                             6                                                    Nevada Bar No. 13088
                                                                                                                  1635 Village Center Circle, Suite 200
                                                             7                                                    Las Vegas, Nevada 89134
                                                             8
                                                                                                                  TAYLOR. T. HAYWOOD, ESQ.
                                                             9                                                    Colorado Bar. No. 46664 (admitted PHV)
                                                                                                                  1900 Sixteenth Street, Suite 1700
                                                            10                                                    Denver, Colorado 80202
                                                            11         IT IS SO ORDERED                           Attorneys for plaintiff and counter-defendant
                                                                                                                  Nationstar Mortgage LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                       DATED: March 10, 2020
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                            14

                                                            15         __________________________________________________
                                                            16         BRENDA WEKSLER
                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       3
                                                                 52307066;1
